ORDER

PER CURIAM.
Defendant Blake A. Nay appeals from the judgment convicting him of one count of harassment in violation of section 565.090, RSMo 2000, challenging the sufficiency of the evidence. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not plainly err. Rule 30.20.1 An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All rale references are to Mo.R.Crim.P. 2001, unless otherwise indicated.